United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604


                                        February 27, 2001

                                              Before

                               Hon. John L. Coffey, Circuit Judge

                               Hon. Diane P. Wood, Circuit Judge

                                Hon. Ann Claire Williams, Circuit Judge


No. 00-1978

Dana R. Walker,                                        Appeal from the United States District
      Plaintiff-Appellant,                             Court for the Central District
                                                       of Illinois, Peoria Division
       v.
                                                       No. 99C1062
Dan Glickman, in his official capacity as
Secretary, United States Department of                 Joe B. McDade,
Agriculture,                                           Judge.
       Defendant-Appellee.


                                   Order Correcting Opinion

       The slip opinion in this case issued today, is corrected as follows:

       P. 8, eleventh line of second full paragraph: “1991" is changed to “1990".



                                                                                    SO ORD ERED .